United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3670
                                   ___________

Lenzy McCullough,                      *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Ronald Dobbs, Warden, Pine Bluff Unit, * Eastern District of Arkansas
Arkansas Department of Correction;     *
Larry Norris, Director, Arkansas       *     [UNPUBLISHED]
Department of Correction,              *
                                       *
             Appellees.                *
                                 ___________

                          Submitted: March 25, 1999

                               Filed: May 17, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Lenzy McCullough appeals from an order entered in the District Court1 for the
Eastern District of Arkansas. In his 42 U.S.C. § 1983 complaint, McCullough claimed

      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendation of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
an Arkansas Department of Correction grooming policy violated his First Amendment
free exercise rights and the Religious Freedom Restoration Act (RFRA), 42 U.S.C.
§§ 2000bb to 2000bb-4. He sought preliminary and permanent injunctive relief. The
district court dismissed McCullough’s RFRA claim and denied his request for a
preliminary injunction.

       On appeal, McCullough argues the merits of his free exercise claim. Because
the order from which McCullough appeals did not dispose of that claim, it is not before
us. See Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (order dismissing fewer
than all claims in pending action is not final appealable order). However, we have
jurisdiction over the district court’s denial of preliminary injunctive relief. See 28
U.S.C. § 1292(a)(1). We conclude the court did not abuse its discretion by denying
McCullough injunctive relief. See United Indus. Corp. v. Clorox Co., 140 F.3d 1175,
1179 (8th Cir. 1998) (standard of review). McCullough could not demonstrate a
probability of succeeding on the merits. See Dataphase Sys., Inc. v. C.L. Sys., Inc.,
640 F.2d 109, 114 (8th Cir. 1981) (en banc) (probability of success on merits should
be considered when movant requests preliminary injunction). We have consistently
concluded that prison grooming policies similar to the present one are reasonably
related to legitimate security concerns that outweigh inmates’ free exercise rights. See
Hamilton v. Schriro, 74 F.3d 1545, 1550-51 (8th Cir.), cert. denied, 519 U.S. 874
(1996); Iron Eyes v. Henry, 907 F.2d 810, 814-16 (8th Cir. 1990).

       Accordingly, we affirm the denial of McCullough’s request for preliminary
injunctive relief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-